Title: Henry Remsen, Jr. to Benjamin Russell and Others, 23 November 1790
From: Remsen, Henry, Jr.
To: Russell, Benjamin,et al.



Sir
Philadelphia Novr. 23d 1790

I am directed by the Secretary of State to request that you will furnish him with an estimate of the expense that will attend the  publication of the Laws of the United States in your paper. It should mention the lowest price for which you will perform this work, and on account of the meeting of Congress early in next month, be transmitted to him without delay. I am Sir &c.
